Citation Nr: 1012334	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for myocardial infarction 
and coronary artery disease, also claimed as chest pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to July 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, denied the 
Veteran's July 2004 claim for service connection for an old 
myocardial infarction and coronary artery disease, also 
claimed as chest pain.

In September 2008, the Board remanded this case for 
additional development.  This case is now before the Board 
for further appellate consideration.


FINDING OF FACT

On January 26, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from both the 
Veteran and his accredited representative that he was 
withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2009).  Withdrawal may be made by the Veteran or 
by his authorized representative.  38 C.F.R. § 20.204 
(2009).  The Veteran, both in his own statement and through 
his authorized representative, withdrew his appeal in 
statements received by VA in January 2010.  Consequently, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


